Title: From John Adams to C. W. F. Dumas, 18 May 1785
From: Adams, John
To: Dumas, C. W. F.


          
            Sir
            Auteuil 18 May 1785
          
          I have recd. yours of the 12th and thank you for your Congratulations and kind Wishes of Success. As Congress have not yet dissolved my Relation to the Republick of the United Netherlands, I cannot yet take Leave, but I hope to have Leave to go over from London for that Purpose, upon the Arrival of my Letter of Recall or of another Minister to Succeed me. I have received So many personal Civilities, and have Seen so much honest Friendship for my Country, in the United Provinces that I can never quit Europe contented without making another Visit, and I assure you my Family have not less Zeal for Such a Journey than I.
          We propose to leave Auteuil for London, on Fryday the 20. but We Shall not travel very fast. My Son left Us, the 12. and will Sail from L’Orient probably on the Same day, that We shall depart from Auteuil.
          What Shall I do, in London, for my Garden my Park, my River and my Plain. You See I call all the Environs of Auteuil mine and with good Reason, for I will lay a Wager, they have given me more Pleasure, in a few Months than they ever afforded their legal Proprietors for a Century.
          Mr Jefferson had Yesterday his Audience of the King and presented his Credentials as Minister Plenipotentiary to his Majesty. Mr Jefferson lives in the Cul-de-Sac Tête bout. pres les Boulevards. Dr Franklin is packing up his Effects and proposes to embark next month.
          
          No Alteration has been made in our Commissions to treat with other Powers, So that Mr Jefferson and I Shall proceed after Dr Franklins Departure to compleat the Negotitiations already begun, Several of which are far advanced. We Shall communicate with each other by Letters, by private Hands or by Couriers, when We cannot trust the Posts and perhaps meet together in London or Paris, once or twice, a Year, to finish any Thing which cannot be done Seperately.
          I made my Court to the King and Royal Family for the last time, Yesterday was a Week, and my Packages are all made, and every Thing arranged for our Departure, the day after tomorrow. Yet I do not take my Leave of France, any more than of Holland; I hate to think that I shall never See a Country again, because it feels like giving up a Part of one’s Liberty.
          My kind Regards to all our Friends, with whom We used to pass our Social Hours, and those of my Family to yours
          Adieu
          
            John Adams
          
        